Citation Nr: 1031917	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2010, a travel board hearing was held before the 
undersigned in St. Petersburg, Florida.  A transcript of the 
hearing is associated with the Veteran's claims file.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has 
been manifested by significant difficulties with sleep 
disturbances, flashbacks, hypervigilance, and startle response 
analogous to anxiety and panic attacks, depression, irritability, 
impairment of impulse control, difficulty with concentration.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a rating of 70 percent for PTSD have been met for the entire 
appeals period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In a claim 
for increase, the VCAA requirement is generic notice, that is, 
the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009). 

In this case, the Veteran was provided VCAA notification prior to 
the initial adjudication of his claim.  An October 2006 letter 
explained the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  The Veteran has had ample 
opportunity to respond/supplement the record.

The Veteran's pertinent treatment records have been secured.  VA 
outpatient treatment records and records utilized by the Social 
Security Administration (SSA) in a disability determination have 
been received.  The RO arranged for VA examinations in November 
2006 and September 2009.  These examination reports indicate a 
review of the pertinent medical records, history and complaints 
of the Veteran, clinical testing, and specifically address the 
degree of his PTSD symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim. 



Increased Rating for PTSD

Service connection for PTSD and an initial rating of 30 percent 
were granted by the RO in a June 2005 rating decision.  PTSD was 
rated under the provisions of 38 C.F.R. § 4.130, Code 9411.  

The Veteran claimed an increased rating in September 2006.  The 
December 2006 rating decision on appeal denied an increased 
rating.  During the appeal, in a May 2008 rating decision, the 
rating was increased to 50 percent for the period from September 
25, 2006, the date of receipt of claim for increase.  As the 
Veteran continues to express dissatisfaction with the 50 percent 
rating, and it is less than the maximum under the applicable 
criteria, the claim for increased rating remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

An examination was conducted by VA in November 2006.  At that 
time, it was noted that the Veteran had been undergoing 
outpatient therapy for his PTSD, but had not had any periods of 
hospitalization.  The Veteran reported that he experienced 
depression "a few times per week."  He attributed this to 
feeling guilty because his wife was working and he was not.  He 
denied anhedonia.  There were no signs or symptoms of mania.  He 
reported having a positive marriage and was close to his two 
children, but his wife reported that she had recently awoken to 
find him sleeping behind the couch having made a "tent" of a 
blanket over the sofa and a chair.  He stated that he had two to 
three close friends and 10 to 15 social friends.  He played golf, 
spent time with his granddaughter and socialized with other 
couples.  There was no history of suicide attempts and no history 
of violence or assaultiveness.  He reported sleep impairment, 
sleeping approximately four hours per night, with significant 
fatigue in the morning.  There were no reports of obsessive or 
ritualistic behavior, panic attacks, homicidal thoughts, suicidal 
thoughts, or episodes of violence.  The Veteran reported one 
intrusive memory of Vietnam and one nightmare.  He stated that he 
experienced physical reactions including tearfulness, headaches 
and tremors.  He avoided numbing systems during the past week and 
stated that he was always making an effort to avoid thinking or 
talking about traumatic events of the war.  He avoided reading 
the paper and watching war movies.  He reported feelings of 
detachment at times and estimated that he had a restricted range 
of affect some of the time.

On examination in November 2006, the Veteran was neatly groomed 
and appropriately and casually dressed.  Speech was clear, 
spontaneous, coherent and unremarkable.  He was cooperative 
toward the examiner.  Affect was normal and mood was anxious and 
depressed.  Attention was intact.  He was oriented to person, 
time and place.  Though process and content were unremarkable.  
There were no delusions.  Judgment and insight were intact.  
There were no hallucinations and no inappropriate behavior.  
Memory was intact.  The diagnosis was PTSD.  The GAF score was 
52.  The examiner commented that the Veteran had been unable to 
maintain employment due to reduced energy in the mornings, and 
opined that the PTSD symptoms interfered with the Veteran's 
ability to work, but did not render him unemployable.  

VA outpatient treatment records, dated from June 2006 to June 
2009 have been received and associated with the claims folder.  
In June 2006, it was reported that he had been diagnosed with 
PTSD about one year earlier and that a car accident several years 
earlier had triggered an increase in his symptoms, that the war 
in Iraq had further aggravated his symptoms, and he had a lot of 
difficulty with flashbacks, nightmares, and insomnia.  He stated 
that he had a "short fuse," but had calmed down over the past 
10 years, and he had periods of detachment and currently stated 
that his symptoms were now "very symptomatic."  He reported 
intrusive distressing memories; distressing dreams; flashbacks; 
psychological distress; avoidance of people and places, including 
fireworks; feelings of detachment; emotional numbing; insomnia; 
irritability; outbursts of anger; hypervigilance; poor 
concentration; and exaggerated startle response.  On mental 
status examination, he made good eye contact and spoke 
spontaneously with a normal rate and volume.  He was tearful at 
times during the session and described his mood as being "all 
right."  His affect was reserved and congruent.  Thought process 
was linear, without derailment.  He denied suicidal thinking as 
well as homicidal ideations.  He denied psychotic symptoms.  He 
was alert and fully oriented.  Immediate recall was intact.  
Short and long-term recall was normal.  Concentration was grossly 
adequate, insight was good.  Judgement was adequate.  The 
diagnosis was PTSD.  The GAF score was 50.  

The Veteran continued to receive VA outpatient treatment and, 
when last evaluated in June 2009, it was noted that he came on 
this day to the clinic because it was the anniversary of his 
return from Vietnam.  He expressed guilt that he had killed while 
in Vietnam.  He reported that a few nights earlier he had walked 
inside his home with a gun to check to make sure "no one was 
coming to our house."  His wife took his gun away and gave it to 
a neighbor.  He reported that his sleep was fair and he denied 
the presence of active psychosis such as hallucinations or 
delusions.  He also denied current suicidal or homicidal 
ideation, intent or plan.  On mental status evaluation the 
Veteran described his mood as "not good."  Affect was 
appropriate, with no suicidal or homicidal ideation.  Insight, 
judgment, and impulse control were only fair.  

An examination was conducted by VA in September 2009.  At that 
time, the Veteran reported that he was undergoing regular therapy 
for his PTSD and took medication that caused drowsiness.  He 
reported having a good marriage, stating that his wife "puts up 
with a lot."  He stated that he had two close friends but no 
social friends.  He had no history of suicide attempts, but 
reported having had a physical altercation.  He was neatly 
groomed and appropriately dressed.  Speech was unremarkable.  
Attention and affect were normal.  Mood was described as "not in 
a good mood."  He was oriented to person, time and place.  
Thought process and content were unremarkable.  There were no 
delusions.  Judgement and insight were normal.  He reported 
sleeping only three to four hours per night and napping and hour 
or so during the day.  He had no hallucinations and no 
inappropriate behavior.  There were no reported obsessive 
behavior, panic attacks, homicidal thoughts, or suicidal 
thoughts.  There was only fair impulse control.  He reported an 
episode of violence.  Memory was normal.  The Veteran reported 
having intrusive memories, nightmares, flashbacks, avoidance of 
distressful memories, detachment, sleep disturbances, 
irritability, hypervigilance, and startle response.  The 
diagnosis was PTSD.  The GAF score was listed as 60.  

During the May 2010 Board personal hearing before the 
undersigned, the Veteran and his wife gave extensive testimony 
regarding the severity of his PTSD symptoms.  It was reported 
that the Veteran's medications had been recently increased in an 
attempt to control flashbacks, nightmares, and panic attacks.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, school 
family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideations; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or worklike settings); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 21 to 30 reflects that behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day, no job, home, or friends).  A score of 31-40 is assigned 
where there is "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work)."  A score of 41-50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  DIAGNOSTIC AND STASTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  

The Board has reviewed the evidence of record and finds that the 
evidence is at least in relative equipoise on the question of 
whether the Veteran's PTSD symptomatology has met the criteria 
for a rating of 70 percent since receipt of his claim for 
increase in September 2006.  In this regard, it is noted that he 
had had significant difficulties with sleep disturbances, 
flashbacks, hypervigilance, and startle response.  He also 
reports anxiety, irritability, impairment of impulse control, 
difficulty with concentration, and panic attacks.  His GAF score 
in 2006 reflected serious symptoms or serious occupational 
impairment and, while his scores have been improving with 
medication and therapy, during testimony at the Board personal 
hearing the Veteran and his wife gave credible testimony 
regarding a worsening of symptoms of PTSD.  

The Veteran has not for any period of increased rating appeal 
exhibited symptoms that more nearly approximate a 100 percent 
rating for PTSD.  He has not exhibited symptoms necessary for 
such a rating such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistence of danger of hurting himself 
or others; an inability to perform activities of daily living; 
disorientation to time or place; or memory loss.  As such, a 
rating in excess of 70 percent for PTSD is not warranted for any 
period of time.  

The Board also has considered whether the criteria for referral 
for extraschedular compensation is warranted.  An extraschedular 
disability rating is warranted when the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule and the assigned rating is, 
therefore, adequate, and no referral for an extraschedular rating 
is required.  In this regard, it is noted that the Veteran's PTSD 
symptoms - such as sleep disturbances, flashbacks, 
hypervigilance, and startle response analogous to anxiety and 
panic attacks, depression, irritability, impairment of impulse 
control, difficulty with concentration - are fully detailed in 
the rating schedule, and there are no factors causing additional 
disability.  The schedular rating criteria also specifically 
contemplates both social and occupational impairment due to PTSD 
symptoms, and inability to establish and maintain effective 
relationships.  In addition, the Veteran is in receipt of an 
extraschedular total rating by reason of individual 
unemployability due to service-connected disabilities, so that 
this matter is not for consideration.  


ORDER

An increased rating of 70 percent for PTSD is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


